,'                 Case 3:21-cr-01631-DMS Document 29 Filed 07/23/21 PageID.59 Page 1 of 2
     AO 245B (CASD Rev. 1/ 19) Judgment in a Criminal Case


                                               UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA
                    UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                          V.                              (For Offenses Committed On or After November 1, 1987)
            JULIO DARIO HERMOSILLO-CERVANTES (1)
                                                                             Case Number:         3:21-CR-01631-DMS

                                                                          Richard J Boesen
                                                                          Defendant's Attorney
     USM Number                           91132-298

     • -
     THE DEFENDANT:
     IZI    pleaded guilty to count(s)          One of the Information

     D      was found guilty on count(s)
            after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


     Title and Section / Nature of Offense                                                                                   Count
     8: 1326 - Removed Alien Found In The United States (Felony)                                                                 1




         The defendant is sentenced as provided in pages 2 through         __ ___       2
                                                                                    ___;;;       of this judgment.
     The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
     D      The defendant has been found not guilty on count(s)

      D     Count(s)                                                 is          dismissed on the motion of the United States.

     IZ]     Assessment: $100.00-Waived


      D      JVTA Assessment* : $

             *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
      IZI    No fine                      D Forfeiture pursuant to order filed                                       , included herein.
            IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
     any material change in the defendant's economic circumstances.

                                                                           Ju)v 23, 2021
                                                                           Date of Imposition of Sentence



                                                                           HON. DANA M. SABRA W
                                                                           UNITED STATES DISTRICT JUDGE
           Case 3:21-cr-01631-DMS Document 29 Filed 07/23/21 PageID.60 Page 2 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JULIO DARIO HERMOSILLO-CERVANTES (I)                                      Judgment - Page 2 of 2
CASE NUMBER:              3 :21-CR-0 1631-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time Served




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •    at
                 --------- A.M.                                on
       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:
                                                                         to _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       Defendant delivered on


 at                                       , with a certified copy of this judgment.
      ------------

                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STA TES MARSHAL



                                                                                                  3:21-CR-01631-DMS
